Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lee, Adrian on 05/16/2022.
The application has been amended as follows: 
Regarding claim 6, A print control system, comprising: 
a registration server configured to register, in association with each other, a first account that is an account of a user of a first social networking service (SNS) and print setting information including designation information of a printer to be used for printing;
a first SNS print server configured to cause, in accordance with a post of a print instruction from the first account on the first SNS, the  the 

 Allowable Subject Matter
8.	Claims 1-7 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
She (US 20180032297) teaches share the cloud printer with different terminals. 
However, the closest prior art of record, namely She (US 20180032297), does not disclose, teach or suggest, the claim limitation, as recited in dependent claim 6.
Claim 6 is found to be allowable because claim 6 is depending on claim 5.
Claim 1 recites substantially similar limitations as claim 6, therefore it is allowed for the same reason as claim 6.
Claim 7 is method claim of system claim 1, therefore it is allowed for the same reason as claim 1.
Claims 2-5 depends on claim 1, therefore they are allowed for the same reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 5712727773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677